FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RICHARD MANRIQUEZ,                       No. 20-16917
               Plaintiff-Appellee,
                                            D.C. No.
                v.                       2:18-cv-02026-
                                              DWL
JOEL CHRISTIAN ENSLEY; BRYAN
LAWRENCE,
            Defendants-Appellants,         OPINION

                and

TOWN OF SUPERIOR, a political
subdivision; RICHARD H. MUELLER;
ANTHONY DORAN,
                        Defendants.


      Appeal from the United States District Court
               for the District of Arizona
       Dominic Lanza, District Judge, Presiding

      Argued and Submitted November 10, 2021
                Pasadena, California

                 Filed August 30, 2022
2                    MANRIQUEZ V. ENSLEY

    Before: Daniel P. Collins and Kenneth K. Lee, Circuit
           Judges, and Jill Otake, * District Judge.

                    Opinion by Judge Lee;
    Partial Concurrence and Partial Dissent by Judge Otake


                          SUMMARY **


                           Civil Rights

    The panel reversed the district court’s denial of qualified
immunity to police officers in an action brought pursuant to
42 U.S.C. § 1983 alleging that the officers violated the
Fourth Amendment when they expanded the scope of a
search warrant without physically amending the warrant.

    The police officers at first complied with the requirement
that a warrant include a description of the “place to be
searched,” by obtaining a warrant that listed a motel room
suspected of being a hub for drug trafficking. The officers
then decided to search the suspect’s home as well and asked
the judge over the phone to expand the scope of the warrant
to include the home. The judge agreed, but the officers did
not physically amend the warrant.

    The panel agreed with the district court that the officers
violated the Fourth Amendment because the warrant was

     *
       The Honorable Jill Otake, United States District Judge for the
District of Hawaii, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  MANRIQUEZ V. ENSLEY                      3

facially defective. While a judge had orally approved the
search of the home, the text of the Fourth Amendment still
requires the warrant to specify the place to be searched. But
the panel held that the district court erred in denying the
officers qualified immunity because it was not clearly
established at the time that the search would violate the
Fourth Amendment. An officer could have believed—based
on the lack of direct case law at the time—that he or she
could search the home because the court had orally approved
the search, even if the officer failed to make that change on
the warrant.

    Concurring in part and dissenting in part, Judge Otake
concurred that the officers violated the Fourth Amendment
when they searched plaintiff’s home with a warrant that
described a different location. Judge Otake respectfully
dissented from the majority opinion because she believed
that the Fourth Amendment’s particularity requirement was
plain and clearly established the constitutional right; any
reasonable officer would have understood that the failure to
include the place to be searched on the warrant would be
constitutionally fatal.
4                  MANRIQUEZ V. ENSLEY

                         COUNSEL

James M. Jellison (argued), Jellison Law Offices PLLC,
Carefree, Arizona, for Defendants-Appellants.

Martin A. Bihn (argued) and Donna M. McDaniel, Bihn &
McDaniel PLC, Phoenix, Arizona, for Plaintiff-Appellee.


                         OPINION

LEE, Circuit Judge:

    The Fourth Amendment specifically requires a warrant
to include a description of the “place to be searched.” The
police officers here—at first—complied with that
requirement, obtaining a warrant that listed a motel room
suspected of being a hub for drug trafficking. The officers
then decided to search the suspect’s home as well, and asked
the judge over the phone to expand the scope of the warrant
to include the home. The judge agreed, but the officers did
not physically amend the warrant.

    We agree with the district court that the officers violated
the Fourth Amendment because the warrant was facially
defective. While a judge had orally approved the search of
the home, the text of the Fourth Amendment still requires the
warrant to specify the place to be searched.

    But we hold that the district court erred in denying the
officers qualified immunity because it was not clearly
established at the time that the search would violate the
Fourth Amendment. An officer could have believed—based
on the lack of direct case law at the time—that he or she
could search the home because the court had orally approved
                  MANRIQUEZ V. ENSLEY                       5

it, even if the officer failed to make that change on the
warrant. We thus reverse and remand.

                     BACKGROUND

I. Officers obtain a warrant to search Room #1 at the
   Copper Mountain Motel.

    In August 2016, Officer Bryan Lawrence pulled over a
truck in an area notorious for drug trafficking because he
noticed that the truck had a cracked windshield. A search of
the truck uncovered a handgun, marijuana, and a glass pipe
containing a residue consistent with methamphetamine.
Several other officers, including Officer Joel Ensley, arrived
at the scene and arrested the two people in the truck, one of
whom was John Ray Soriano, a nephew of Plaintiff-
Appellee Richard Manriquez.

     A search of Soriano yielded a key to Room #1 of the
Copper Mountain Motel located in Superior, Arizona.
Because law enforcement was already investigating Soriano
for drugs sold around that motel, Officer Ensley prepared an
affidavit for a warrant application to search the motel room.
The judge telephonically authorized the warrant, which
listed the place to be searched as:

       [T]he premises known as: 577 W. Kiser
       Room #1 Superior AZ 85173, known as the
       Copper Mountain Motel, an L shaped
       configuration of motel rooms, with Room #1
       located on the northeast corner of the
       property. Room #1 is a brown-colored block
       building, which has a white front door, which
       is missing the room number.
6                 MANRIQUEZ V. ENSLEY

II. Officers then ask the judge to “amend” the warrant
    to include the suspect’s home.

    Rather than yielding a substantial cache of drugs, the
search of the motel room uncovered only small quantities of
marijuana, a shard of meth, a scale, and other drug
paraphernalia. Officer Ensley then called the judge who had
issued the initial warrant and asked for permission to “amend
the search warrant to include another location”—Soriano’s
“primary residence,” a house he shared with his uncle,
Manriquez.

       The recorded phone conversation with the
       judge proceeded as follows:

       Officer Ensley: Bravo. Hey, this is Christian
       Ensley from the Superior P.D.          Good
       evening. How are you?

       (Speaking Spanish).

       We – we would like to amend the search
       warrant to include another location, which
       would be the – the suspect’s primary
       residence, which was discussed in the – in the
       affidavit, which is [the house on West
       Sonora]. Should we put this on speaker,
       man?

       Unidentified speaker: Yeah, I would.

       Officer Ensley: Hold on just a minute.

       Unidentified speaker: (Indiscernible).
           MANRIQUEZ V. ENSLEY                    7

Officer Ensley: Hey, Judge, you there?

Judge: Yeah.

Officer Ensley: Okay. That’s what we’d like
to do at this time. We – we’ve executed the
search warrant for the primary location listed,
and – and we’d like to try the – the other
residence that was – that was articulated in
the affidavit, his primary residence over on
Sonora.

Judge: All right.

Officer Ensley: Do we have your permission
to amend the search warrant?

Judge: Yeah, go ahead and amend it.

Officer Ensley: Okay. Are we – it would still
serve that right now as one continuous search
warrant?

Judge: (Indiscernible).

Officer Ensley: That’s okay?

Judge: That’s fine.

Officer Ensley: Okay. Very good. What
time you got? You got a time?

Unidentified speaker: The time?
8                 MANRIQUEZ V. ENSLEY

       Officer Ensley: Yeah. We’re going to
       amend the search warrant and go for another
       location.

       Unidentified speaker: It is currently 10:38,
       2238 hours.

       Officer Ensley: Okay. Can you log that for
       me somehow and we’ll write it up when we
       finish.

       Unidentified speaker: Yeah.

       Officer Ensley: Okay. Very good. We’re
       going to respond to that other location and
       search there.

       Judge: All right.

       Officer Ensley: (Speaking Spanish).

       Judge: Okay. Thank you.

       Officer Ensley: Okay. Take care. Bye-bye.

       Judge: Uh-huh. Bye-bye.

   Relevant here, no officer physically amended the warrant
before searching Manriquez’s home.

III.   Manriquez scuffles with the officers at his home.

    The parties offer differing accounts of what happened
when officers arrived at Manriquez’s home. Manriquez
claims that once he unlocked the door, the officers “gang
                  MANRIQUEZ V. ENSLEY                       9

rushed” him, brought him to the ground, and began punching
him. The officers, in contrast, claim that after they told
Manriquez they had a warrant to search his home, Manriquez
became “belligerent” and was restrained for officer safety.

    The officers then searched Manriquez’s house. The
search uncovered, among other things, a digital scale with
white residue and a meth pipe. The County Attorney’s
Office declined to prosecute Manriquez for drug trafficking
or for his conduct during the altercation at his home. Officer
Ensley still issued a citation charging Manriquez with two
misdemeanors: possession of drug paraphernalia and
obstructing governmental operations. That case was heard
by the same judge who had authorized the motel search
warrant and its amendment.

    Manriquez moved to exclude the evidence seized from
his home, arguing (1) the search warrant was facially
invalid, (2) the warrant application lacked probable cause,
and (3) the officers had obtained the warrant through
deception. The judge granted the motion but did not provide
any reasoning.

   Manriquez also moved to dismiss both charges against
him. The judge dismissed the possession charge only.
Manriquez was then tried and found guilty of obstructing
government operations. Manriquez did not appeal that
conviction.

IV.    Manriquez files a Section 1983 suit.

   Manriquez filed a civil action against the Town of
Superior and four police officers, including Officers
Lawrence and Ensley. The complaint alleged three
42 U.S.C. §1983 claims for damages under the Fourth
Amendment. Although the district court granted qualified
10                 MANRIQUEZ V. ENSLEY

immunity to some parties on some claims, it denied qualified
immunity to Officers Lawrence and Ensley on Count II,
Manriquez’s illegal search claim. In concluding Officers
Lawrence and Ensley were not entitled to qualified
immunity, the district court noted: (1) the warrant was
facially invalid for failure to specify the location to be
searched, and (2) prior precedent clearly established that a
search warrant must identify, with particularity, the place to
be searched. Officers Lawrence and Ensley filed this appeal.

                STANDARD OF REVIEW

    This court reviews de novo a district court’s decision on
qualified immunity. Karl v. City of Mountlake Terrace,
678 F.3d 1062, 1067 (9th Cir. 2012). If there are disputed
issues of material fact, we limit our review to whether the
defendant would receive qualified immunity, “assuming all
factual disputes are resolved, and all reasonable inferences
are drawn, in plaintiff’s favor.” Id. at 1068.

                        ANALYSIS

I. The district court erred in denying Officers
   Lawrence and Ensley qualified immunity.

    An official sued under § 1983 is entitled to qualified
immunity unless it is shown that: (1) the official violated a
statutory or constitutional right, and (2) the right was
“clearly established” at the time the violation occurred.
Plumhoff v. Rickard, 572 U.S. 765, 778 (2014) (internal
quotation omitted). Here, Officer Lawrence’s and Officer
Ensley’s conduct violated a Fourth Amendment right that
was not clearly established at the time of the violation. We
thus hold that the district court erred in denying the officers
qualified immunity.
                   MANRIQUEZ V. ENSLEY                        11

    A. The officers violated the Fourth Amendment
       when they searched Manriquez’s home using a
       warrant listing only Copper Mountain Motel.

      The Fourth Amendment provides that “no Warrants shall
issue, but upon probable cause, supported by Oath or
affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.” U.S.
Const. amend. IV (emphasis added). This particularity
requirement protects property owners “by interposing, ex
ante, the ‘deliberate, impartial judgment of a judicial officer
. . . between the citizen and the police,’ and by providing, ex
post, a right to suppress evidence improperly obtained and a
cause of action for damages.” United States v. Grubbs,
547 U.S. 90, 99 (2006) (citation omitted).

    In determining whether this particularity requirement
has been met, courts should analyze “(1) whether the warrant
describes the place to be searched with ‘sufficient
particularity to enable law enforcement officers to locate and
identify the premises with reasonable effort,’ and
(2) whether any reasonable probability exists that the
officers may mistakenly search another premise.” United
States v. Brobst, 558 F.3d 982, 992 (9th Cir. 2009) (quoting
United States v. Mann, 389 F.3d 869, 876 (9th Cir. 2004).

    Here, it is undisputed that the warrant—as written at the
time the officers searched Manriquez’s home—listed only
the motel room, not the home. But a technical error (such as
an incorrect address) is not necessarily fatal if the rest of the
description in the warrant adequately describes the place to
be searched. See, e.g., United States v. Turner, 770 F.2d
1508, 1511 (9th Cir. 1985). The “question is whether the
defects are such that they would have been noticed by a
reasonably careful officer who read the warrant before
executing it.” Ramirez v. Butte-Silver Bow Cnty., 298 F.3d
12                    MANRIQUEZ V. ENSLEY

1022, 1028 (9th Cir. 2002), aff’d sub nom. Groh v. Ramirez,
540 U.S. 551 (2004). And thus a “warrant may be so facially
deficient—i.e., in failing to particularize the place to be
searched or the things to be seized—that the executing
officers cannot reasonably presume it to be valid.” United
States v. Leon, 468 U.S. 897, 923 (1984) (emphasis added).

    A reasonable officer should have noticed that the warrant
authorized only the search of the motel room, not
Manriquez’s home. 1 The wrinkle, however, is that a judge
had orally authorized the search of Manriquez’s home, even
though the warrant was not physically amended to reflect
that authorization. And Manriquez does not contend that the
officers exceeded the scope of the search orally authorized
by the judge. So the officers searched the home with the
approval of an independent judiciary.

    But a facially deficient warrant may not be salvaged just
because “a [judge] authorized the search” or the search “did
not exceed the limits intended by the [judge].” See Groh,

     1
       The good-faith exception does not apply for that reason. See Leon,
486 U.S. at 924 (good-faith exception applies only if the officer’s
conduct was “objectively reasonable”). The dissent suggests that the
reasonableness standard for the good-faith exception is equivalent to our
qualified immunity analysis. While there is admittedly substantial
overlap between the two, the qualified immunity standard is more
“forgiving” than the requirements of the Fourth Amendment. Cf. Heien
v. North Carolina, 135 S. Ct. 530, 539 (2014). For example, a court may
hold that an officer’s search does not fall within the good-faith exception
based on analogous case law or even directly relevant authority from a
sister circuit. But there still might not be “clearly established” case law
in our circuit to withstand qualified immunity. Cf. Jessop v. City of
Fresno, 936 F.3d 937, 940 (9th Cir. 2019) (qualified immunity for
officers who stole cash during a search because there is no clearly
established law, even though their acts were “morally wrong” and
unreasonable).
                   MANRIQUEZ V. ENSLEY                      13

540 U.S. at 558. The text of the Fourth Amendment requires
the government to specify the place to be searched. See
Oliver v. United States, 466 U.S. 170, 176 n.6 (1984) (“This
Court frequently has relied on the explicit language of the
Fourth Amendment as delineating the scope of its
affirmative protections.”). And that requirement makes
sense: the Fourth Amendment’s particularity requirement
curbs potential governmental abuse by informing people
about the scope of the authorized search so that they can later
challenge it.

    We thus hold that the officers violated the Fourth
Amendment by relying on a facially deficient warrant in
searching Manriquez’s home.

   B. The officers are entitled to qualified immunity
      because it was not clearly established then that the
      search violated the Fourth Amendment.

    We next address the second prong of the qualified
immunity analysis: Did the officers violate a constitutional
right that was “clearly established” at the time the violation
occurred? Plumhoff, 572 U.S. at 778.

    The novel facts underscore that the Fourth Amendment
right here was not clearly established at the time. The
Supreme Court has held that a right is not clearly established
“unless the right’s contours were sufficiently definite that
any reasonable official in the defendant’s shoes would have
understood that he was violating it.” Id. at 778–79 (emphasis
added). Courts thus must take care not to define the clearly
established law “at a high level of generality” because doing
so “avoids the crucial question whether the official acted
reasonably in the particular circumstances that he or she
faced.” Id. at 779. See also City of Escondido v. Emmons,
139 S. Ct. 500, 503 (2019) (reversing this court for “saying
14                 MANRIQUEZ V. ENSLEY

only that the ‘right to be free of excessive force’ was clearly
established” when it “should have asked whether clearly
established law prohibited the officers from stopping and
taking down a man in [the] circumstances [presented].”).

    Pointing to the Supreme Court’s decision in Groh,
540 U.S. 551, Manriquez argues Officers Lawrence and
Ensley’s conduct violated a right that was clearly established
at the time the officers searched his home. In Groh, the
Supreme Court held that officers who searched a plaintiff’s
home were not entitled to qualified immunity because the
warrant failed to describe the items to be seized, a violation
of clearly established law. Id. at 563. In the portion of the
warrant form that called for a description of the “person or
property” to be seized, an officer accidentally re-typed a
description of the house to be searched, rather than the
alleged stockpile of firearms the officers were searching for.
Id. at 554–55. The Court thus held that any reasonable
officer would have realized that the warrant was nonsensical
on its face and not valid.

    But the facts in Groh are distinguishable such that it
could not have given clear notice to any reasonable officer
that a search here would have been unconstitutional.

    First, the warrant in Groh was never valid because it
never listed the things to be seized (and instead included the
nonsensical reference to the property to be searched). Id.
at 554–55. The only way the officers could have remedied
this deficiency was to contact a judge to approve the warrant.
See Ramirez, 298 F.3d at 1026–27, aff’d sub nom. Groh,
540 U.S. 551 (noting a warrant “must contain all
authorizations and limitations in writing” and that the “only
way” to “remed[y] the defect in the warrant [at issue] was to
ask a magistrate to issue a corrected version”).
                   MANRIQUEZ V. ENSLEY                      15

    In contrast, the original warrant here was valid. The only
issue is whether the court-approved amendment to the
warrant was valid if the officers themselves did not make the
ministerial change to the warrant. Put differently, unlike in
Groh, where correcting the errors in the warrant would have
required the officers to return to the judge, here the officers
themselves could have validly corrected the warrant simply
by adding the new location to it. That is a significant
difference.

    Second, a lurking concern in Groh was that the judge
who had approved the warrant may not have signed off on
the full scope of items listed in the officers’ warrant
application. See 540 U.S. at 560–61. That problem does not
present itself here. The recorded phone call leaves no doubt
that the judge authorized Officers Lawrence and Ensley to
search Manriquez’s home in the manner it was searched.

     Under our qualified immunity doctrine, a right is “clearly
established” only if no “reasonable officer” would believe
that the challenged conduct was permissible. Plumhoff,
572 U.S. at 765, 778. In our case, a reasonable officer could
have believed—based on the lack of direct case law at the
time—that he or she could execute a court-authorized search
if: (1) the officer already has a valid warrant and (2) a judge
orally authorized expanding the scope of that warrant, even
if the officer forgot to mark that amendment in the warrant.
In other words, a reasonable officer could have viewed
physically amending a warrant as the sensible and preferred
course of action—but not believe that his own error in failing
to write down the court’s amendment would prevent the
warrant from being valid under the Fourth Amendment. See
Groh, 540 U.S. at 575 (Thomas, J. dissenting) (noting the
Fourth Amendment’s “principal protection” lies in the fact
that it “impose[s] a magistrate between the citizen and the
16                 MANRIQUEZ V. ENSLEY

police”). We thus conclude that it was not clearly
established then that the search of Manriquez’s home
violated the Fourth Amendment.

                       CONCLUSION

    We REVERSE the district court’s denial of qualified
immunity for Officer Lawrence and Officer Ensley on Count
II, and REMAND to the district court for further
proceedings consistent with this opinion.



OTAKE, District Judge, concurring in part and dissenting in
part:

    I concur that the officers violated the Fourth Amendment
when they searched Manriquez’s home with a warrant that
described a different location. But, as to the second prong
of the qualified immunity inquiry, I respectfully dissent. The
Fourth Amendment’s particularity requirement is plain and
clearly establishes the constitutional right; any reasonable
officer would have understood that the failure to include the
place to be searched on the warrant was constitutionally
fatal.

    The Fourth Amendment provides that “no warrants shall
issue, but upon probable cause, supported by oath or
affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.” U.S.
Const. amend. IV (emphasis added) (capitalization omitted).
Here there is no question relating to probable cause or the
oath or affirmation requirement. But “a warrant may be so
facially deficient—i.e., in failing to particularize the place to
be searched or the things to be seized—that the executing
                   MANRIQUEZ V. ENSLEY                        17

officers cannot reasonably presume it to be valid.” United
States v. Leon, 468 U.S. 897, 923 (1984) (citation omitted).

    The issue in this case is not how to interpret particularity.
The defect in the warrant was neither typographical nor
inadvertent. Rather, the warrant that the officers served at
Manriquez’s home did not describe the place to be searched
at all, let alone with the particularity that the Fourth
Amendment requires. See United States v. Grubbs, 547 U.S.
90, 97 (2006) (“The Fourth Amendment . . . . does not set
forth some general ‘particularity requirement.’ It specifies
only two matters that must be ‘particularly described’ in the
warrant: ‘the place to be searched’ and ‘the persons or things
to be seized.’” (brackets omitted)). Any officer standing on
the street in front of “711 W. Sonora” would have
recognized the deficiency with only a cursory glance at the
document (which authorized a search of a motel room on a
different street). And “[g]iven that the particularity
requirement is set forth in the text of the Constitution, no
reasonable officer could believe that a warrant that plainly
did not comply with that requirement was valid.” Groh v.
Ramirez, 540 U.S. 551, 563 (2004) (citation omitted).

    Aside from the plain language of the Fourth
Amendment, the Supreme Court’s caselaw further supports
the conclusion that the right at issue was clearly established.
In Groh v. Ramirez, the Supreme Court denied qualified
immunity to law enforcement agents who served a warrant
which “failed to identify any of the items that petitioner
intended to seize.” Groh, 540 U.S. at 554. The deficiency
in Groh apparently stemmed from a clerical error:

        Although the application particularly
        described the place to be searched and the
        contraband petitioner expected to find, the
        warrant itself was less specific[.] In the
18                MANRIQUEZ V. ENSLEY

       portion of the form that called for a
       description of the “person or property” to be
       seized, petitioner typed a description of
       respondents’ two-story blue house rather than
       the alleged stockpile of firearms.

Id. (footnote omitted). The Court held that the “warrant was
plainly invalid” despite the fact that “[i]t was based on
probable cause and supported by a sworn affidavit, and it
described particularly the place of the search.” Id. at 557.
Rejecting the agents’ argument that the search was
reasonable regardless, the Court noted that the oversight in
the warrant was more significant than “a mere technical
mistake or typographical error.” Id. at 558. Instead, the
Court reasoned that “the warrant did not describe the items
to be seized at all. In this respect the warrant was so
obviously deficient that we must regard the search as
‘warrantless’ within the meaning of our case law.” Id.
(citations omitted); see Massachusetts v. Sheppard, 468 U.S.
981, 988 n.5 (1984) (“The uniformly applied rule is that a
search conducted pursuant to a warrant that fails to conform
to the particularity requirement of the Fourth Amendment is
unconstitutional.” (citations omitted)).

    The Court then concluded that the right to a
particularized warrant was clearly established. See Groh,
540 U.S. at 563. And even though a magistrate approved the
warrant, the deficiency was so glaring “that any reasonable
police officer would have known [that it] was
constitutionally fatal.” Id. at 564. In so concluding, the
Court emphasized that the particularity requirement serves
multiple purposes, including safeguarding against general
searches and “assur[ing] the individual whose property is
searched or seized of the lawful authority of the executing
officer, his need to search, and the limits of his power to
                  MANRIQUEZ V. ENSLEY                      19

search.” Id. at 561–62 (internal quotation marks and citation
omitted).

    I would conclude that Groh is indistinguishable in all
material respects. As in Groh, here a neutral judge found
there was probable cause to conduct the search. Likewise,
the warrant here described with particularity only one of the
two constitutional requirements. The warrant in Groh and
the warrant here wholly failed to include the other
constitutionally mandated description—the things to be
seized in Groh and the place to be searched here. Groh thus
forecloses the principle that close enough is good enough
when a warrant completely omits one of the textual
requirements in the Fourth Amendment. See Messerschmidt
v. Millender, 565 U.S. 535, 546–47, 555 (2012) (reiterating
that a warrant can be so facially deficient as to render it
invalid even when approved by a neutral magistrate (citing
Leon, 468 U.S. 897; Groh, 540 U.S. 551)). Or put
differently, “even a cursory reading of the warrant in this
case—perhaps just a simple glance—would have revealed a
glaring deficiency that any reasonable police officer would
have known was constitutionally fatal.” Groh, 540 U.S.
at 564.

    That Groh did not involve an attempted amendment to a
warrant is insignificant. As Groh suggests, the face of the
warrant at the time it is served is what matters: “Because
petitioner did not have in his possession a warrant
particularly describing the things he intended to seize,
proceeding with the search was clearly ‘unreasonable’ under
the Fourth Amendment.” Id. at 563. Here there can be no
dispute that the officers lacked a particularized warrant when
they proceeded with the search. Appellants do not argue any
exigency or explain why they neglected to annotate the
warrant to reflect Judge Bravo’s purported authorization to
20                    MANRIQUEZ V. ENSLEY

search Manriquez’s home in addition to the motel room
originally described in the warrant.

     The majority distinguishes Groh by contending that the
warrant in that case was never valid because it did not list
anything to be seized. But whether a warrant began as valid
as to a different location (or item to be seized) is immaterial
such that the warrant’s initial description of a place in this
case (the motel room) seems a distinction without a
difference. Search warrants are not abstract documents
detached from the subjects of the searches; they are directed
at particular people, places, and things. The plain fact here
is that the warrant was never valid as to Manriquez’s home. 1

    And, as the District Court observed, there is at least a
question as to what exactly Judge Bravo authorized during
his phone call with Officer Ensley. On a motion for
summary judgment, we must read the facts in the light most
favorable to Manriquez as the non-moving party. See
Tuuamalemalo v. Greene, 946 F.3d 471, 476 (9th Cir. 2019)
(“In qualified immunity cases, as in other cases, ‘we view
the facts in the light most favorable to the nonmoving
party.’” (quoting Plumhoff v. Rickard, 572 U.S. 765, 768
(2014))); see also Groh, 540 U.S. at 562. Reading the facts
as such, a factfinder could conclude that Judge Bravo
expected the officers to change the warrant and then serve it
at Manriquez’s home, rather than the reverse—i.e., serve it

     1
      The majority recognizes the good-faith exception from United
States v. Leon, 486 U.S. at 924, does not apply here because any
reasonable officer would have noticed that the warrant did not authorize
a search of Manriquez’s home. That same standard of objective
reasonableness is applied when determining the qualified immunity
accorded an officer. See Messerschmidt, 565 U.S. at 546 & n.1 (quoting
Malley v. Briggs, 475 U.S. 335, 344 (1986)) (citing Groh, 540 U.S.
at 565 n.8).
                  MANRIQUEZ V. ENSLEY                    21

and later amend it. The transcript of the phone call between
Officer Ensley and Judge Bravo is as follows:

       Officer Ensley: – Bravo. Hey, this is
       Christian Ensley from the Superior P.D.
       Good evening. How are you?

       (Speaking Spanish).

       We – we would like to amend the search
       warrant to include another location, which
       would be the – the suspect’s primary
       residence, which was discussed in the – in the
       affidavit, which is 711 West Sonora. Should
       we put this on speaker, man?

       Unidentified speaker: Yeah, I would.

       Officer Ensley: Hold on just a minute.

       Unidentified speaker: (Indiscernible).

       Officer Ensley: Hey, Judge, you there?

       Judge Bravo: Yeah.

       Officer Ensley: Okay. That’s what we’d
       like to do at this time. We – we’ve executed
       the search warrant for the primary location
       listed, and – and we’d like to try the – the
       other residence that was – that was articulated
       in the affidavit, his primary residence over on
       Sonora.

       Judge Bravo: All right.
22             MANRIQUEZ V. ENSLEY

     Officer Ensley: Do we have your permission
     to amend the search warrant?

     Judge Bravo: Yeah, go ahead and amend it.

     Officer Ensley: Okay. Are we – it would
     still serve that right now as one continuous
     search warrant?

     Judge Bravo: (Indiscernible).

     Officer Ensley: That’s okay?

     Judge Bravo: That’s fine.

     Officer Ensley: Okay. Very good. What
     time you got? You got a time?

     Unidentified speaker: The time?

     Officer Ensley: Yeah. We’re going to
     amend the search warrant and go for another
     location.

     Unidentified speaker: It is currently 10:38,
     2238 hours.

     Officer Ensley: Okay. Can you log that for
     me somehow and we’ll write it up when we
     finish.

     Unidentified speaker: Yeah.
                    MANRIQUEZ V. ENSLEY                    23

       Officer Ensley: Okay. Very good. We’re
       going to respond to that other location and
       search there.

       Judge Bravo: All right.

       Officer Ensley: (Speaking Spanish).

       Judge Bravo: Okay. Thank you.

       Officer Ensley: Okay. Take care. Bye-bye.

       Judge Bravo: Uh-huh. Bye-bye.

(emphasis added).

     The conversation begins with the officer stating that he
seeks to amend the warrant, not that he would like to serve
the warrant at a second location. Specifically, Officer
Ensley first notes that the officers “would like to amend the
search warrant” and then asks Judge Bravo explicitly, “[d]o
we have your permission to amend the search warrant,” and
Judge Bravo responds, “[y]eah, go ahead and amend it.”
This could imply to Judge Bravo that the officer will take an
affirmative step before serving the warrant—that he was
going to change the document. Only after Judge Bravo says,
“go ahead and amend it,” which also suggests that the officer
needs to take some action, does Ensley say, “[o]kay. Are we
– it would still serve that right now as one continuous search
warrant?” Whatever “one continuous search warrant”
means, it did not clearly or necessarily represent to Judge
Bravo the officers’ plan to serve the warrant without
amendment. In fact, after that exchange Ensley repeats,
“[w]e’re going to amend the search warrant and go for
another location.” The conversation with Judge Bravo is
24                   MANRIQUEZ V. ENSLEY

quick, disjointed, and somewhat ambiguous, but read in the
light most favorable to Manriquez, Ensley requested
permission to change the warrant and then search the other
location, which Judge Bravo granted. There is at least a
factual dispute about what Judge Bravo signed off on and,
read in the light most favorable to Manriquez, a factfinder
could conclude that Judge Bravo did not authorize the
officers to serve the warrant before amending the
document. 2 Here the officers relied on Judge Bravo’s
approval to amend the warrant but took no further action to
make the warrant constitutionally compliant. This left the
warrant glaringly deficient and failed to protect Manriquez’s
rights under the Fourth Amendment.

     For the foregoing reasons I would affirm.




     2
      That Judge Bravo suppressed evidence in the state criminal trial
suggests he did not think the good faith exception to the exclusionary
rule applied.